Case 1:19-cv-09895-VEC Document 20 Filed 11/26/19 Page 1 of 2




                                  USDC SDNY
                                  DOCUMENT
                                  ELECTRONICALLY FILED
                                  DOC #:
                                  DATE FILED: 11/26/2019
Case 1:19-cv-09895-VEC Document 20 Filed 11/26/19 Page 2 of 2




            SO ORDERED.



                                11/26/2019
            HON. VALERIE CAPRONI
            UNITED STATES DISTRICT JUDGE
